Actions by two insurance agents to recover commissions on the same insurance premiums. Order denying appellant’s motion to consolidate the actions affirmed, with one bill of ten dollars costs and disbursements to respondents. In view of the decision of this court in Hauth v. Equitable Life Assur. Soc. *1019of U. S. (261 App. Div. 974), which affirmed a judgment based on a decision that the conversion of the policies took place on March 13, 1935, it would appear that that finding has different effects upon the Gunzburger action and the present Hauth action. It was, therefore, not an improvident exercise of discretion to deny the motion to consolidate. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.